ORDER
PER CURIAM.
Appellant, Delbert Edwin White, appeals from the denial of his Rule 27.26 motion after an evidentiary hearing. Appellant was convicted by a jury of two counts of involuntary manslaughter on October 25, 1985, and was sentenced to two consecutive seven year terms of imprisonment. His conviction and sentence were affirmed on direct appeal in State v. White, 722 S.W.2d 92 (Mo.App., E.D.1986).
Appellant’s sole point on appeal is his claim of ineffective assistance of counsel based on counsel’s failure to present evidence regarding the interaction between his heart medication and alcohol. We have reviewed this allegation and the record upon which it is based and we do not find the court’s findings and conclusions to be clearly erroneous. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). We also find that an extended opinion would have no precedential value and, therefore, we affirm the motion court’s denial pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment.